Citation Nr: 1213739	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-11 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a reflux disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a hiatal hernia and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran, who is also the appellant, served on active duty from August 1977 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey where the RO declined reopening the claims. The Veteran had a hearing before the Board in November 2011 and the transcript is of record.

The case was brought before the Board in September 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to afford the Veteran a hearing before the Board as requested.  As indicated above, the Veteran was afforded a hearing before the Board in November 2011 and, therefore, the case is once again before the Board for appellate consideration of the issues on appeal.

As will be explained below, the Board finds new and material evidence sufficient to reopen the claims and the merits of the Veteran's claims seeking service connection for a reflux disorder and hiatal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A September 1999 rating decision, in pertinent part, denied service connection for a hiatal hernia finding no evidence of in-service incurrence of the condition.

2.  A July 2001 rating decision, in pertinent part, denied service connection for a reflux disorder finding no evidence of in-service incurrence of the condition. 

3.  A December 2005 rating decision continued the denials of service connection for a hiatal hernia and reflux disorder finding no new and material evidence had been submitted.

4.  The Veteran did not timely perfect an appeal of the September 1999, July 2001 or December 2005 rating decisions.  

5.  Evidence received since the final December 2005 decision raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

The December 2005 rating decision that denied the claims for entitlement to service connection for a hiatal hernia and a reflux disorder is final, but evidence received since December 2005 in relation to the claims is new and material, and, therefore the claims may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for service connection must generally be supported by evidence demonstrating "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011). 

The Veteran claims entitlement to service connection for hiatal hernia and a reflux disorder claiming that both these conditions began in the military.  Specifically, the Veteran claims he suffered with stomach aches, nausea, vomiting and diarrhea throughout his military service and the symptoms were "misdiagnosed" as gastritis.  He believes he actually had a hiatal hernia at that time, which has since caused his current reflux disorder.

The Veteran's claims were denied in September 1999 (hiatal hernia), July 2001 (reflux disorder) and December 2005 (both).  At those times, the RO found no evidence within the service treatment records that the Veteran had ever been diagnosed with a hiatal hernia or a reflux disorder and no current evidence linking a current diagnosis to his military service.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a). 

The Veteran did not appeal the 1999 or 2001 rating decisions.  The Board notes the Veteran did initially appeal the December 2005 denial of service connection for a reflux disorder with a timely August 2006 notice of disagreement (NOD).  Thereafter, the RO issued a Statement of the Case (SOC) in April 2007, but the Veteran never perfected an appeal to the Board.  

Rather, in May 2007, the Veteran specifically stated he wished to file a new claim for service connection for hiatal hernia and a reflux disorder.  As such, the RO rightfully treated the May 2007 statement as a new petition to reopen the claims.  This appeal followed.  For these reasons, the Board finds the December 2005 rating decision final.

At the time of the December 2005 decision, the record included service treatment records, the Veterans' contentions, and VA outpatient treatment records.  

Service treatment records indicate the Veteran did complain of and receive treatment multiple times for complaints of stomach aches, epigastric pain, diarrhea, nausea and vomiting.  The record indicates at the time of his complaints he was diagnosed with gastroenteritis and gastritis, but on separation no chronic gastrointestinal disorder was found.  After service, VA outpatient treatment records note the Veteran's reflux and a prescribed medication for reflux, but did not specifically indicate a hiatal hernia or a nexus of his current gastrointestinal symptoms.  

Potentially relevant evidence received since the December 2005 decision includes: (1) VA outpatient treatment records from 2005 to September 2009; (2) the Veteran's testimony before the Board in November 2011; and (3) a January 2012 private examination and opinion by a gastroenterologist.

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.   Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a),

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran believes he was "misdiagnosed" in service as having acute gastritis, which resolved prior to separation from the military.  In actuality, he believes he had a hiatal hernia, which caused permanent residuals, to include a reflux disorder. 

Evidence of record at the time of the December 2005 last final denial included service treatment records confirming the Veteran sought treatment multiple times for epigastric distress, nausea and diarrhea.  He was diagnosed with gastroenteritis and gastritis, but no chronic condition was found prior to separation from the military.  Thereafter, no medical professional has ever linked any current gastrointestinal disorder with his in-service complaints.

Since December 2005, VA outpatient treatment records show treatment for GERD and other gastrointestinal complaints, but still do not reflect a diagnosis of a hiatal hernia or a specific opinion indicating the etiology of the Veteran's current gastrointestinal diagnoses. 

The Veteran submitted a private statement in support of his claim dated January 2012 from a private gastroenterologist, Dr. W.  In the statement, Dr. W. notes the Veteran's reported 30 year history of epigastric distress and history of hiatal hernia.  Based on this reported history only, Dr. W. opines it is "entirely plausible that his symptoms back in the 70s when he initially presented were secondary to the same disease process."  Dr. W. also found the Veteran "predisposed" to GERD in light of his history of hiatal hernia.  

The opinion is far from clear, but combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 118.  As such, the Board finds the private opinion is new and material and, therefore, the claims may be reopen.

In light of the favorable opinion here, any defect with respect to VA's duties to notify and assist is considered non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for a reflux disorder is reopened and to that extent the claim is granted.

As new and material evidence has been submitted, the issue of entitlement to service connection for a hiatal hernia is reopened and to that extent the claim is granted.


REMAND

The Veteran claims his symptoms of GERD began while on active duty.  He further believes his in-service symptoms were incorrectly diagnosed as "gastritis" but were in fact indicative of a hiatal hernia.  

As indicated above, the claims have been reopened primarily due to a private opinion submitted by the Veteran in support of his claim. 

The opinion, dated in January 2012 by a private gastroenterologist, Dr. W., indicates the Veteran's in-service complaints of epigastric pain coupled with the Veteran's history of a hiatal hernia predisposed the Veteran to GERD, which is likely what the Veteran has now.  

The opinion is far from dispositive because Dr. W. acknowledges no records were reviewed and the opinion is primarily based on the Veteran's recollections of symptoms.  Dr. W. further accepts the Veteran's report of a history of hiatal hernia, whereas the medical records do not confirm a historical diagnosis of hiatal hernia.  Rather, the Veteran believes his in-service diagnosis of gastritis was "wrong" and if further testing was done back then, a hiatal hernia would have been discovered.  

Accordingly, it is not clear whether Dr. Wiesen's opinion is based on accurate factual premises.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding speculative or inclusive medical opinions are not probative).  

While the evidence is not dispositive, the Board finds the entire record triggers VA's duty to provide appropriate examinations.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO should also take this opportunity to obtain VA outpatient treatment records from 2009 to the present and any private treatment records the Veteran identifies.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide names and addresses of all medical care providers who treated him for a hiatal hernia, gastrointestinal complaint or GERD.  After securing the necessary release, obtain those records.  The AMC/RO should also obtain the Veteran's medical records for treatment from the VA Medical Center from September 2009 to the present.  

2.  After obtaining the above records, to the extent available, schedule the Veteran for an appropriate VA examination for the claimed hiatal hernia and reflux disorders, to determine the extent and likely etiology of any gastrointestinal condition(s) found.  All indicated tests should be performed and the claims folder must be provided to the examiner for review.  

Based on the examination and review of the record, the examiner should answer whether it is at least as likely as not (at least 50 percent probability) that any currently diagnosed gastrointestinal disorder, hiatal hernia or reflux disorder was incurred in or aggravated by service, to include his in-service complaints and treatment for gastritis, gastroenteritis, nausea, vomiting, epigastric distress, and diarrhea?  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


